DETAILED ACTION
This office action is response to 12/20/2020. Claims 1-3 and 5-6 are pending. Claims 1 and 6 are independent. 

Examiner’s Amendment
       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative William Rowland, Reg. No. 30,888 on 02/25/2021.
The application has been amended as follows:
LISTING OF CLAIMS:
1. (Currently Amended) A motor control apparatus, comprising:
a motor drive control section that controls driving of a motor using a predetermined phase that causes a rotor of the motor to perform forward rotation;
a rotation position detecting section that outputs a first detection signal and a second detection signal, wherein the first detection signal is different than the second detection signal, detecting section alternately outputs only one of the first and second detection signals at every 180 degrees 

a rotational speed estimating section that estimates a rotational speed of the rotor using the elapsed time and the stopped position; and
an estimated phase calculating section that calculates an estimated phase as the predetermined phase using the rotational speed.

2. (Original) The motor control apparatus according to claim 1, wherein:
the stopped position estimating section estimates which stable stopping point of the rotor the stopped position is according to the elapsed time.

3. (Previously Presented) The motor control apparatus according to claim 1, further comprising:
a fixed phase setting section that, at the start of rotation of the rotor, in accordance with the detection signal, sets as the predetermined phase a fixed phase that is equal to or greater than -90 degrees in terms of electrical angle relative to a stable stopping point at a maximum electrical angle and is equal to or less than 90 degrees in terms of electrical angle relative to a stable stopping point at a minimum electrical angle among stable stopping points of the rotor.

4. (Cancelled)

5. (Previously Presented) The motor control apparatus according to claim 2, further comprising:
a fixed phase setting section that, at the start of rotation of the rotor, in accordance with the detection signal, sets as the predetermined phase a fixed phase that is equal to or greater 

6. (Currently Amended) A method for controlling a motor, comprising:
a fixed phase setting step of, at a start of rotation of a rotor of the motor, in accordance with two kinds of detection signals that are outputted from a rotation position detecting section according to a rotation position of the rotor of the motor, wherein the rotation position detecting section outputs a first detection signal and a second detection signal, wherein the first detection signal is different than the second detection signal, detecting section alternately outputs only one of the first and second detection signals at every 180 degrees 
a stopped position estimating step of estimating a stopped position at a start of rotation of the rotor using an elapsed time from when rotation of the rotor starts until the 
a rotational speed estimating step of estimating a rotational speed of the rotor using the elapsed time and the stopped position; and
an estimated phase calculating step of calculating an estimated phase using the rotational speed.


Allowable Subject Matter
      Claims 1-3 and 5-6 are allowed in light of the Examiner’s amendments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 6, the prior arts of record fail to teach, make obvious, or suggest, a rotation position detecting section that outputs a first detection signal and a second detection signal, wherein the first detection signal is different than the second detection signal, when the rotation position detecting section alternately outputs only one of the first and second detection signals at every 180 degrees, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, Claims 1-3 and 5-6 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846